Mollison, Judge:
The merchandise the subject of the above-enumerated appeal for reappraisement consists of rubber-soled footwear with rayon uppers.
Counsel for the parties have submitted the case for decision upon stipulation, on the basis of which I find export value, as defined in section 402a (d), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the values of the merchandise involved and that such values were the entered unit values, as set forth on the invoice, which values include all of the dutiable charges.
Judgment will issue accordingly.